Regarding claim 13, the phrase “the battery pack including a first housing portion and a second housing portion coupled to the first housing portion by a threaded fastener; a rigid tethering attachment assembly including a plate configured to be removably attachable to at least one attachment point on one of the first or second housing portion of the battery pack by the threaded fastener, which passes through an opening in the plate,” in claim 13 changes the scope of the claims; therefore, claim 13  presents possible new issues that require further search and consideration.  

Regarding claims 1 and 20, the Applicant argues that it is not obvious to provide a rigid second tethering attachment assembly as taught by Jones since Mikesell teaches a single flexible member wrapping around the tool housing and the battery pack as oppose to disassembly of the battery element.  This argument is not persuasive.  The modification does not change the function of tethering system of Mikesell at all.  It adds more safety feature for users. The single flexible member in Mikesell still wraps around the modified battery case 12 as taught by Jones.  When not in use, the modified battery case 12 could be safely hung at an elevation as shown in Figs. 28-29 in Jones. Therefore, the combination of Mikesell and Jones is proper.

    PNG
    media_image1.png
    910
    1064
    media_image1.png
    Greyscale










	/PHONG H NGUYEN/                      Examiner, Art Unit 3724